DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Applicant canceled claim 14.
The rejection of claims 15 and 16 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herr et al. (US 2006/0194306 A1; “Herr”) has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peroz et al. (US 2010/0177384 A1; “Peroz”).
Regarding claims 15 and 16, Peroz teaches microfluidic device (¶89) made using a sol-gel process (Abstract), wherein the microfluidic device structure comprises a hybrid silica glass (¶¶59 – 63) and at least one microchannel having a depth of between 0.1 and 500 µm and a width of between 1 and 800 µm (0.08 cm) (¶89).
Peroz further teaches that the device can comprise a substrate comprising inorganic material, such as glass (¶59) (mineral glass; ¶64) or silicon (¶59), which is reasonably interpreted as being 100% inorganic content, which is greater than 75%.
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Peroz et al. (US 2010/0177384 A1) teach a sol-gel method for fabricating a microfluidic device with a structured sol-gel layer pattern using methyltriethyloxysilane (MTEOS) (e.g., ¶¶1, 19, 20 and 32 – 40).
Chmelka et al. (US 2009/0162616 A1) teach the fabrication of a microfluidic structure using a patterned PDMS stamp in combination with a sol-gel precursor (e.g., ¶¶82, 117, 127 – 130, 146 and 162).
Biteau et al. (FR 2787100 A1) teach a process for obtaining a stable and highly condensed sol at room temperature. The process involves hydrolysis of an alkylsilane with water and hydrochloric acid, evaporation of a byproduct (ethanol) and then a phase separation step to obtain an aqueous phase comprising the sol. The latter phase is collected and an organic solvent (diethyl ether) is added to remove the remaining water. Another solvent may replace diethyl 
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a sol-gel method for producing a microfluidic device further comprising the steps of:  using at least one aqueous solution of at least one water soluble organic acid; and using an organic solvent to collect the condensate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796